
	
		II
		Calendar No. 55
		112th CONGRESS
		1st Session
		S. 629
		[Report No. 112–19]
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Ms. Murkowski (for
			 herself, Mr. Begich,
			 Mr. Bingaman, Ms. Cantwell, Mr.
			 Crapo, Mrs. Murray,
			 Mr. Risch, Mr.
			 Whitehouse, and Mr. Wyden)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			May 18, 2011
			Reported by Mr.
			 Bingaman, with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To improve hydropower, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Hydropower Improvement Act of
			 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Sense of the Senate on the use of hydropower renewable
				resources.
					Sec. 5. Competitive grants for improvements for increased
				hydropower production.
					Sec. 6. Plan for research, development, and demonstration to
				increase hydropower capacity.
					Sec. 7. Promoting hydropower development at nonpowered dams and
				closed loop pumped storage projects.
					Sec. 8. Promoting conduit hydropower projects and small
				hydroelectric power projects.
					Sec. 9. FERC authority to extend preliminary permit
				terms.
					Sec. 10. Study of non-Federal hydropower development at Bureau
				of Reclamation projects.
					Sec. 11. Study of potential hydropower from
				conduits.
					Sec. 12. Study of pumped storage.
					Sec. 13. Report on memorandum of understanding on
				hydropower.
					Sec. 14. Nonapplication to Federal Power Marketing
				Administrations.
					Sec. 15. Budgetary effects.
				
			2.FindingsCongress finds that—
			(1)hydropower is the largest source of clean,
			 renewable electricity in the United States;
			(2)as of the date of enactment of this Act,
			 hydropower resources, including pumped storage facilities, provide—
				(A)nearly 7 percent of the electricity
			 generated in the United States, avoiding approximately 200,000,000 metric tons
			 of carbon emissions each year; and
				(B)approximately 100,000 megawatts of electric
			 capacity in the United States;
				(3)only 3 percent of
			 the 80,000 dams in the United States generate electricity so there is
			 substantial potential for adding hydropower generation to nonpower dams;
			(4)in every State, a tremendous untapped
			 growth potential exists in hydropower resources, including—
				(A)efficiency improvements and capacity
			 additions;
				(B)adding generation to nonpower dams;
				(C)conduit hydropower;
				(D)conventional hydropower;
				(E)pumped storage facilities; and
				(F)new marine and hydrokinetic resources;
			 and
				(5)improvements in
			 increased hydropower production in the United States have the potential—
				(A)to increase the clean energy generation of
			 the United States;
				(B)to improve
			 project performance and result in better environmental outcomes; and
				(C)to provide ancillary benefits that include
			 grid reliability, energy storage, and integration services for variable
			 renewable resources.
				3.DefinitionsIn this Act:
			(1)ConduitThe
			 term conduit means any tunnel, canal, pipeline, aqueduct, flume,
			 ditch, or similar manmade water conveyance that is operated for the
			 distribution of water for agricultural, municipal, or industrial consumption
			 and not primarily for the generation of electricity.
			(2)SecretaryThe term Secretary means the
			 Secretary of Energy.
			(3)Small
			 hydroelectric power projectThe term small hydroelectric
			 power project has the meaning given the term in section 4.30 of title
			 18, Code of Federal Regulations.
			4.Sense of the
			 Senate on the use of hydropower renewable resourcesIt is the sense of the Senate that the
			 United States should increase substantially the capacity and generation of
			 clean, renewable hydropower which will improve the environmental quality of
			 resources in the United States and support local job creation and economic
			 investment across the United States.
		5.Competitive
			 grants for improvements for increased hydropower production
			(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall establish in the Department of Energy a program
			 under which the Secretary shall make competitive grants to eligible entities
			 (including States and political subdivisions) that—
				(1)in the case of a
			 hydroelectric power generating facility in existence on the date of enactment
			 of this Act—
					(A)make efficiency
			 improvements or capacity additions at the facility; or
					(B)address aging
			 infrastructure at the facility;
					(2)add hydropower
			 generation to a nonpower dam in existence as of the date of enactment of this
			 Act;
				(3)develop
			 hydroelectric generation within existing conduits;
				(4)develop and
			 perform studies to meet applicable environmental requirements for increased
			 hydropower production; or
				(5)carry out
			 necessary environmental mitigation measures.
				(b)Administration
				(1)In
			 generalThe Secretary shall establish terms and conditions,
			 including eligibility, for the receipt of grants under this section.
				(2)InclusionsIn
			 carrying out this section, the Secretary shall ensure that powerhouses and
			 projects that require new infrastructure are included among the eligible
			 entities that may receive grants under this section.
				(c)Cost
			 sharingThe Secretary shall carry out the program under this
			 section in compliance with sections 988 and 989 of the Energy Policy Act of
			 2005 (42 U.S.C. 16352, 16353).
			(d)FundingFrom
			 amounts made available under section 625(e) of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17204(e)), the Secretary may use to carry out
			 this section $50,000,000 for each of fiscal years 2012 through 2016, of which
			 not more than 20 percent of the amount made available for a fiscal year may be
			 used to carry out an individual project.
			6.Plan for
			 research, development, and demonstration to increase hydropower
			 capacity
			(a)In
			 generalNot later than 270 days after the date of enactment of
			 this Act, the Secretary shall establish and implement a plan—
				(1)to facilitate
			 through research, development, and demonstration the increased use and
			 generation of renewable hydropower; and
				(2)to coordinate
			 research and development on innovative technological advancements in hydropower
			 equipment, efficiency, and operations that can substantially improve
			 environmental quality.
				(b)AdministrationThe
			 Secretary shall—
				(1)review and update
			 the plan on an annual basis; and
				(2)report on
			 progress made pursuant to the plan on an annual basis to the Committee of
			 Energy and Natural Resources of the Senate and the Committee on Energy and
			 Commerce of the House of Representatives.
				(c)Technical
			 assistance
				(1)In
			 generalAs part of the plan established under this section, the
			 Secretary shall provide technical assistance to applicants and licensees
			 covered by part I of the Federal Power Act (16 U.S.C. 792 et seq.) to develop
			 and perform environmental studies, or comply with applicable environmental
			 requirements, to obtain or renew licenses for hydropower projects.
				(2)ConsultationThe
			 Secretary shall carry out this subsection in consultation with (as
			 appropriate)—
					(A)the Secretary of
			 the Interior;
					(B)the Secretary of
			 Commerce;
					(C)the Secretary of
			 Agriculture; and
					(D)the Administrator
			 of the Environmental Protection Agency.
					(d)CoordinationThe
			 Secretary shall coordinate, to the maximum extent practicable, activities under
			 this section with other programs of the Department of Energy and other Federal
			 research programs.
			(e)FundingFrom
			 amounts made available under section 812(g) of the Energy Policy Act of 2005
			 (42 U.S.C. 16161(g)), the Secretary may use to carry out this section
			 $50,000,000 for each of fiscal years 2012 through 2016.
			7.Promoting
			 hydropower development at nonpowered dams and closed loop pumped storage
			 projects
			(a)In
			 generalTo improve the regulatory process and reduce delays and
			 costs for hydropower development at nonpowered dams and closed loop pumped
			 storage projects, the Federal Energy Regulatory Commission (referred to in this
			 section as the Commission) shall investigate the feasibility of
			 the issuance of a license for certain hydropower development during the 2-year
			 period beginning on the date of commencement of the prefiling licensing process
			 of the Commission (referred to in this section as a 2-year
			 process).
			(b)Workshops and
			 pilotsThe Commission shall—
				(1)not later than 60
			 days after the date of enactment of this Act, hold an initial workshop to
			 solicit public comment and recommendations on how to implement a 2-year
			 process;
				(2)develop criteria
			 for identifying projects featuring hydropower development at nonpowered dams
			 and closed loop pumped storage projects that may be appropriate for licensing
			 within a 2-year process;
				(3)not later than
			 180 days after the date of enactment of this Act, develop and implement pilot
			 projects to test a 2-year process, if practicable; and
				(4)not later than 3
			 years after the date of implementation of any pilot project to test a 2-year
			 process, hold a final workshop to solicit public comment on the effectiveness
			 of the pilot project.
				(c)Memorandum of
			 understandingThe Commission shall, to the maximum extent
			 practicable, enter into a memorandum of understanding with any applicable
			 Federal or State agency to implement a pilot project described in subsection
			 (b).
			(d)Reports
				(1)Pilot projects
			 not implementedIf the Commission determines that the pilot
			 projects described in subsection (b) are not practicable, not later than 240
			 days after the date of enactment of this Act, the Commission shall submit to
			 the Committee on Energy and Natural Resources of the Senate and the Committee
			 on Energy and Commerce of the House of Representatives a report that—
					(A)describes the
			 public comments received as part of the initial workshop held under subsection
			 (b)(1); and
					(B)identifies the
			 process, legal, environmental, economic, and other issues that justify the
			 determination of the Commission that a 2-year process is not practicable, with
			 recommendations on how Congress may address or remedy the identified
			 issues.
					(2)Pilot projects
			 implementedIf the Commission develops and implements pilot
			 projects involving a 2-year process described in subsection (b), not later than
			 60 days after the date of completion of any final workshop held under
			 subsection (b)(3)(b)(4), the Commission shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives a report
			 that—
					(A)describes the
			 outcomes of the pilot projects;
					(B)describes the
			 public comments from the final workshop on the effectiveness of the pilot
			 projects; and
					(C)(i)outlines how the
			 Commission will adopt policies under existing law (including regulations) that
			 result in a 2-year process;
						(ii)outlines how the Commission will
			 proceed with a rulemaking to adopt a 2-year process in the regulations of the
			 Commission; or
						(iii)identifies the process, legal,
			 environmental, economic, and other issues that justify the determination of the
			 Commission that a 2-year process is not practicable, with recommendations on
			 how Congress may address or remedy the identified issues.
						8.Promoting
			 conduit hydropower projects and small hydroelectric power projects
			(a)Conduit
			 hydropower projects
				(1)In
			 generalSection 30 of the
			 Federal Power Act (16 U.S.C. 823a) is amended—
					(A)in subsection (a), by striking paragraphs
			 (1) and (2) and inserting the following:
						
							(1)is located on
				non-Federal lands or Federal lands; and
							(2)uses for the
				generation only the hydroelectric potential of a
				conduit.
							;
				
					(B)in subsection
			 (c)—
						(i)in
			 the matter preceding paragraph (1), by striking the United
			 States and all that follows through and the State agency
			 and inserting the Secretary of the department that supervises the land
			 on which the facility is or will be located, the United States Fish and
			 Wildlife Service, the National Marine Fisheries Service, and the State
			 agency; and
						(ii)in
			 paragraph (1), by striking the Fish and Wildlife Service National Marine
			 Fisheries Service and inserting the Secretary of the department
			 that supervises the land on which the facility is or will be located, the
			 United States Fish and Wildlife Service, the National Marine Fisheries
			 Service,; and
						(C)by adding at the
			 end the following:
						
							(f)Savings
				clauseNothing in this section alters or affects the authority of
				the Secretary of the Interior under the reclamation laws—
								(1)to authorize
				private hydropower development under a lease of power privilege; or
								(2)to develop other
				hydropower generation at facilities of the Bureau of Reclamation.
								(g)Definition of
				conduitIn this section, the term conduit means any
				tunnel, canal, pipeline, aqueduct, flume, ditch, or similar manmade water
				conveyance that is operated for the distribution of water for agricultural,
				municipal, or industrial consumption and not primarily for the generation of
				electricity.
							.
					(2)Memorandum of
			 understanding on conduit hydropower projectsNot later than 180 days after the date of
			 enactment of this Act, the Federal Energy Regulatory Commission shall enter
			 into a memorandum of understanding with relevant Federal agencies that have
			 conditioning authority under section 30(c)(1) of the Federal Power Act (16
			 U.S.C.823a(c)(1))—
					(A)to establish a coordinated and more
			 efficient approach to any environmental impact statement or similar analysis
			 required under the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) relating to the
			 consideration of conduit hydropower projects;
					(B)to develop and
			 carry out an expedited approval process for conduit hydropower projects,
			 including using existing authority—
						(i)to
			 aggregate appropriate conduit projects for consideration in a consolidated
			 license or exemption; and
						(ii)to
			 remove a conduit project from the aggregated projects if the removal is
			 necessary to facilitate approval of the consolidated license or
			 exemption.
						(3)Public
			 workshops and pilot projects on conduit hydropower projects
					(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Commissioner of Reclamation and the Federal Energy Regulatory
			 Commission shall conduct 3 regional public workshops with relevant
			 stakeholders, including water users and the environmental community, to
			 identify ways in which the conduit approval process may be modified—
						(i)to reduce
			 barriers to conduit hydropower projects, including barriers created by project
			 costs or the timeframe to approve and maintain adequate environmental, health,
			 and safety protections;
						(ii)to
			 develop pilot projects in conjunction with voluntary participants to
			 demonstrate flexible and innovative ways to reduce barriers to conduit
			 hydropower while maintaining adequate environmental, health, and safety
			 protections; and
						(iii)to develop a
			 category of microhydropower conduit projects, such as projects involving
			 municipal pressure reduction valves and the pressurization of existing
			 irrigation conveyances, that may be approved through a simple application
			 process while maintaining adequate environmental, health, and safety
			 protections.
						(B)ReportNot
			 later than 180 days after the date of completion of the regional workshops
			 under subparagraph (A), the Commissioner of Reclamation and the Federal Energy
			 Regulatory Commission shall submit to the appropriate committees of Congress a
			 report that describes any recommendations for the conduit approval process
			 developed in the workshops and pilot projects described in subparagraph
			 (A).
					(C)FundingFrom
			 amounts made available under section 812(g) of the Energy Policy Act of 2005
			 (42 U.S.C. 16161(g)), the Commissioner of Reclamation and the Federal Energy
			 Regulatory Commission may use to carry out pilot projects described in
			 subparagraph (A)(ii) $5,000,000 for the period of fiscal years 2012 through
			 2016, to remain available until expended.
					(b)Small
			 hydroelectric power projects
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Federal Energy Regulatory Commission shall conduct 3 regional
			 public workshops with relevant stakeholders, including States and the
			 environmental community—
					(A)to reduce
			 barriers for small hydroelectric power projects, including barriers created by
			 project costs or the timeframe to approve and maintain adequate environmental,
			 health, and safety protections;
					(B)to develop pilot
			 projects in conjunction with voluntary participants to demonstrate flexible and
			 innovative ways to reduce barriers for small hydroelectric power projects while
			 maintaining adequate environmental, health, and safety protections;
					(C)to use existing
			 authority—
						(i)to aggregate
			 appropriate small hydroelectric power projects for consideration in a
			 consolidated license or exemption; and
						(ii)to remove a
			 small hydroelectric power project from the aggregated projects if the removal
			 is necessary to facilitate approval of the consolidated license or exemption;
			 and
						(D)to determine
			 whether the rated capacity for small hydroelectric power projects established
			 by the Commission should be increased from 5 electrical megawatts.
					(2)ReportNot
			 later than 180 days after the date of completion of the workshops under
			 paragraph (1), the Federal Energy Regulatory Commission shall submit to the
			 appropriate committees of Congress a report that describes any recommendations
			 developed in the workshops and pilot projects described in paragraph
			 (1).
				(3)FundingFrom
			 amounts made available under section 812(g) of the Energy Policy Act of 2005
			 (42 U.S.C. 16161(g)), the Federal Energy Regulatory Commission may use to carry
			 out pilot projects described in paragraph (1)(B) $5,000,000 for the period of
			 fiscal years 2012 through 2016, to remain available until expended.
				9.FERC authority
			 to extend preliminary permit termsSection 5 of the Federal Power Act (16
			 U.S.C. 798) is amended—
			(1)by designating the first, second, and third
			 sentences as subsections (a), (c), and (d), respectively; and
			(2)by inserting after subsection (a) (as so
			 designated) the following:
				
					(b)ExtensionThe
				Commission may extend the term of a preliminary permit once for not more than 2
				additional years if the Commission finds that the permittee has carried out
				activities under the permit in good faith and with reasonable
				diligence.
					.
			10.Study of
			 non-Federal hydropower development at Bureau of Reclamation projects
			(a)Study of
			 non-Federal hydropower development at Bureau of Reclamation
			 projectsNot later than 180 days after the date of enactment of
			 this section, the Commissioner of Reclamation (in consultation with the Federal
			 Energy Regulatory Commission, preference power customers, water users, and
			 other interested stakeholders) shall—
				(1)conduct a study
			 of barriers to non-Federal hydropower development at Bureau of Reclamation
			 projects; and
				(2)report to
			 Congress the results of the study.
				(b)Memorandum of
			 understanding
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this section, the Commissioner of Reclamation and the Federal Energy Regulatory
			 Commission shall develop and issue an interagency memorandum of understanding
			 to improve the coordination and timeliness of the non-Federal development of
			 hydropower resources at Bureau of Reclamation projects.
				(2)ContentThe
			 memorandum of understanding described in paragraph (1) shall identify—
					(A)which agency has
			 responsibility for permitting and licensing non-Federal development of
			 hydropower at each Bureau of Reclamation project; and
					(B)the process or
			 procedure to be followed for non-Federal hydropower development, including
			 conduit hydroelectric power, at each Bureau of Reclamation project.
					(c)AdministrationNothing
			 in this section alters or affects the authority of the Secretary of the
			 Interior under the reclamation laws—
				(1)to authorize
			 private hydropower development under a lease of power privilege; or
				(2)to develop other
			 hydropower generation at facilities of the Bureau of Reclamation.
				11.Study of
			 potential hydropower from conduits
			(a)In
			 generalThe Secretary shall conduct a study of the potential
			 quantity of hydropower that may be obtained from conduits in the United
			 States.
			(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives a report that
			 describes the results of the study conducted under subsection (a), including
			 any recommendations.
			12.Study of pumped
			 storage
			(a)In
			 generalThe Secretary, in coordination with the Director of the
			 United States Geological Survey, shall conduct a study (including
			 identification) of Federal and non-Federal land that is well-suited for pumped
			 storage sites and is located near existing or potential sites of intermittent
			 renewable resource development, such as wind farms.
			(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives a report that
			 describes the results of the study conducted under subsection (a), including
			 any recommendations. 
			13.Report on
			 memorandum of understanding on hydropowerNot later than 180 days after the date of
			 enactment of this Act, the President shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Energy and Commerce of
			 the House of Representatives a report on actions taken by the Department of
			 Energy, the Department of the Interior, and the Corps of Engineers to carry out
			 the memorandum of understanding on hydropower entered into on March 24, 2010,
			 with particular emphasis on actions taken by the agencies to work together and
			 investigate ways to efficiently and responsibly facilitate the Federal
			 permitting process for Federal and non-Federal hydropower projects at Federal
			 facilities, within existing authority.
		14.Nonapplication
			 to Federal Power Marketing Administrations
			(a)In
			 generalThis Act and the amendments made by this Act shall not
			 limit the authority of the Bureau of Reclamation to develop new hydropower at
			 existing Federal projects in a manner that is consistent with Federal law,
			 power and nonpower operating requirements of the Federal projects, and laws
			 governing Federal Power Marketing Administrations.
			(b)ModificationsNothing in this Act limits the authority
			 under existing law of a Federal Power Marketing Administrator in the event that
			 operations at Federal projects with hydropower facilities are modified.
			15.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
	
		May 18, 2011
		Reported with an amendment
	
